Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 03/21/2022 amendment/responses in the application of LANDIS et al. for “NON-COHERENT WAKE-UP SIGNAL” filed 05/22/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-30 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZLOUM et al. (US 2022/0021494 A1), hereinafter MAZLOUM, in view of DOU et al. (US 2020/0068387 A1), hereinafter DOU.
Regarding claim 1, MAZLOUM discloses a method for wireless communication at a user equipment (UE 101, see figure 8), comprising: 
entering a lower power mode of operation (transition MRx to inactive state, step 3003, see figure 8); 
receiving, from a base station, a non-coherent signal while the user equipment is operating in the lower power mode (the UE receive wake-up signal 3004 from BS 112, see figure 8); 
identifying, based at least in part on receiving the non-coherent signal, an indication to transition from the lower power mode to a higher power mode of operation; and 
entering the higher power mode based at least in part on identifying the indication (transition MRx to active state, step 3005, see figure 8). 
MAZLOUM fails to explicitly disclose that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals. 
In the same field of endeavor, DOU discloses that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals (see step S501, figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claim invention to incorporate DOU’s of reporting the user equipment’s capability to the base station in the network/system taught by MAZLOUM for  the capability indication information indicating whether the terminal supports the non-coherent joint transmission (NCJT), so that the base station can accurately know whether the terminal supports the NCJT, and then select an appropriate transmission mode to send appropriate DCI. In this way, transmission of useless information caused by unclear information can be avoided, thereby improving system efficiency, and facilitating normal running of the NCJT.
Regarding claim 2, MAZLOUM discloses identifying the indication to transition from the lower power mode of operation to the higher power mode of operation comprises: identifying, with a wake-up component associated with a first power source of the user equipment that is isolated from a second power source associated with a baseband component, the indication to transition from the lower power mode to the higher power mode based at least in part on receiving the non-coherent signal (FIG. 6 illustrates details with respect to the interface 1011 of the terminal 101. In particular, FIG. 6 illustrates aspects with respect to a main receiver 1351 and a low-power receiver 1352. In FIG. 6, the main receiver 1351 and the low-power receiver 1352 are implemented as separate entities. For example, they may be implemented on different chips. For example, they may be implemented in different housings. For example, they may not share a common power supply, see ¶ 0075). 
Regarding claim 9, MAZLOUM discloses the non-coherent signal is conveyed over a physical downlink control channel (PDCCH) (the control messages may be communicated on the control channel 262 e.g. PDCCH, see ¶ 0085, 0093).
Regarding claim 10, DOU discloses the control message is transmitted as part of a configuration message (see steps S501-S503, figure 5, and ¶ 0149).
Regarding claim 11, MAZLOUM discloses transmitting the control message comprising the indication that the user equipment is configured to receive the non-coherent signal occurs prior to entering the lower power mode of operation (BS 112 transmit the configuration data before the UE enter inactive state, see figure 8). 
Regarding claim 12, MAZLOUM discloses the lower power mode of operation comprises an inactive period of a discontinuous reception cycle; and the higher power mode of operation comprises an active period of the discontinuous reception cycle (the scenario FIG. 6 may enable switching off some or all components of the main receiver 1351 when operating the main receiver in inactive state. In the various examples described herein, it may then be possible to receive WUSs using the low-power receiver 1352. Also, the low-power receiver 1352 may be switched between an inactive state and an active state, e.g., according to a DRX cycle, see ¶ 0076). 
Regarding claim 13, MAZLOUM inherently discloses a method for wireless communication at a base station (Base Station 112, see figure 8), comprising:
identifying that a user equipment is in a lower power mode of operation (inherent feature: for BS 112 thus the BS 112 transmits wake up signal 3304, see figure 8, see also ¶ 0089, 0086);
identifying traffic waiting to be transmitted to the user equipment (at some point in time, the BS 112 transmits a WUS 4003, 3004. This may be because there is DL data—e.g., payload data or control data—scheduled for transmission to the terminal 101 in a transmit buffer, see ¶ 0091); and
transmitting, based at least in part on identifying the traffic, a non-coherent signal to the user equipment while the user equipment is operating in the lower power mode,
the non-coherent signal including an indication for the user equipment to transition from the lower power mode to a higher power mode of operation to receive the traffic (transmitting wake-up signal 3004, step 4003, from the base station to User Equipment UE 101 to cause the UE 101 to transition from inactive state to active state, see figure 8).
MAZLOUM fails to explicitly disclose that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals. 
In the same field of endeavor, DOU discloses that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals (see step S501, figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claim invention to incorporate DOU’s of reporting the user equipment’s capability to the base station in the network/system taught by MAZLOUM for  the capability indication information indicating whether the terminal supports the non-coherent joint transmission (NCJT), so that the base station can accurately know whether the terminal supports the NCJT, and then select an appropriate transmission mode to send appropriate DCI. In this way, transmission of useless information caused by unclear information can be avoided, thereby improving system efficiency, and facilitating normal running of the NCJT.
Regarding claim 14, MAZLOUM discloses transmitting, to the user equipment, the traffic to the user equipment based at least in part on transmitting the non-coherent signal (user data message 3009, see figure 8).  
Regarding claim 15, MAZLOUM discloses identifying that the user equipment is in the higher power mode of operation based at least in part on transmitting the non-coherent signal, wherein transmitting the traffic is based at least in part on transmitting the traffic to the user equipment (transmission of WUS signal 3004 switches the UE mode from inactive state to active state, steps 3003, 3005, see figure 8). 
Regarding claim 16, MAZLOUM discloses the non-coherent signal is conveyed over a physical downlink control channel (PDCCH) (the control messages may be communicated on the control channel 262 e.g. PDCCH, see ¶ 0085, 0093).
Regarding claim 17, DOU discloses the control message is transmitted as part of a configuration message (see steps S501-S503, figure 5 and ¶ 0149).
Regarding claim 18, MAZLOUM inherently discloses identifying a set of one or more user equipment operating in the lower power mode of operation (inherent feature: for BS 112 thus the BS 112 transmits wake up signal 3304, see figure 8, see also ¶ 0089, 0086);
identifying traffic waiting to be transmitted to at least one user equipment of the set of one or more user equipment (at some point in time, the BS 112 transmits a WUS 4003, 3004. This may be because there is DL data—e.g., payload data or control data—scheduled for transmission to the terminal 101 in a transmit buffer, see ¶ 0091); and 
transmitting, based at least in part on identifying the traffic, the non-coherent signal to the set of one or more user equipment while the set of one or more user equipment is operating in the lower power mode, the non-coherent signal including a second indication for each user equipment of the set of one or more user equipment to transition from the lower power mode to the higher power mode of operation to receive the traffic (transmitting wake-up signal 3004, step 4003, from the base station to User Equipment UE 101 to cause the UE 101 to transition from inactive state to active state, see figure 8). 

Claims 3, 19, 21-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MAZLOUM-DOU and further in view of JIA et al.  (US 2020/0137682 A1), hereinafter JIA.
Regarding claim 3, the combination of MAZLOUM-DOU fails to explicitly disclose the wake-up component comprises a processor, a field-programmable gate array (FPGA), or an application-specific integrated circuit (ASIC).
In the same field of endeavor, JIA discloses the “unit/module” herein may be an ASIC, a processor and a memory that execute one or more software programs or firmware programs, an integrated logic circuit, and/or another component that can provide the foregoing function, see ¶ 0208.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement JIA’s teaching in the wireless device taught by the combination of MAZLOUM-DOU to take advantage of widely available ASIC circuit to reduce cost. 

Regarding claim 19, MAZLOUM discloses a method for wireless communication at a user equipment (User Equipment UE 102, see figure 8), comprising: 
entering a lower power mode of operation (the UE enter inactive state for power-saving purpose, see step 0033); 
receiving, from a base station, a non-coherent signal while the user equipment is operating in the lower power mode (the UE receives wake-up signal from BS 112, see figure 8); and 
causing the user equipment to enter the higher power mode based at least in part on identifying the indication (transition MRx to active state 3005, see figure 8). 
MAZLOUM fails to explicitly disclose that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals. 
In the same field of endeavor, DOU discloses that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals (see step S501, figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claim invention to incorporate DOU’s of reporting the user equipment’s capability to the base station in the network/system taught by MAZLOUM for  the capability indication information indicating whether the terminal supports the non-coherent joint transmission (NCJT), so that the base station can accurately know whether the terminal supports the NCJT, and then select an appropriate transmission mode to send appropriate DCI. In this way, transmission of useless information caused by unclear information can be avoided, thereby improving system efficiency, and facilitating normal running of the NCJT.
The combination of MAZLOUM-DOU fails to explicitly disclose identifying, with a wake-up component associated with a first power source of the user equipment that is isolated from a second power source associated with a baseband component, an indication to transition from operating in the lower power mode to a higher power mode of operation, wherein the indication to transition from the lower power mode is based at least in part on receiving the non-coherent signal and activating, with the wake-up component, the  base component.  
In the same field of endeavor, JIA discloses that a STA includes a main transceiver (MR) and a wake-up receiver (WUR). Optionally, the STA may further include a processor and a memory that are not shown in FIG. 2. The processor is connected to the MR and the WUR, and the memory is connected to the processor. When the STA is not in a sleep state, the MR may perform any required communication with a transceiver of an AP. That is, the MR is constructed to support all possible communication manners between the MR and the AP when the STA is not in the sleep state…Optionally, the MR may include a medium access controller, a baseband chip, a radio frequency (RF) module, a power amplifier, and an antenna. However, when the STA starts a sleep (a sleep trigger condition may be, for example, that no data that needs to be received is detected for preset duration, or that the STA learns, through communication with the AP, that the STA may enter the sleep state for a period of time, and the trigger condition may be not limited thereto), the MR is in the sleep state but the WUR is in a working state (see ¶ 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement JIA’s teaching in the wireless device taught by the combination of MAZLOUM-DOU in order to enhance overall power consumption of the user equipment. 

Regarding claim 21, MAZLOUM discloses the non-coherent signal is conveyed over a physical downlink control channel (PDCCH) (the control messages may be communicated on the control channel 262 e.g. PDCCH, see ¶ 0085, 0093).
Regarding claim 22, DOU discloses the control message is transmitted as part of a configuration message (see steps S501-S503, figure 5 and ¶ 0149).
Regarding claim 23, MAZLOUM discloses transmitting the control message comprising the indication that the user equipment is configured to receive the non-coherent signal occurs prior to entering the lower power mode of operation (BS 112 transmit the configuration data before the UE enter inactive state, see figure 8). 
Regarding claim 24, MAZLOUM discloses the lower power mode of operation comprises an inactive period of a discontinuous reception cycle; and the higher power mode of operation comprises an active period of the discontinuous reception cycle (the scenario FIG. 6 may enable switching off some or all components of the main receiver 1351 when operating the main receiver in inactive state. In the various examples described herein, it may then be possible to receive WUSs using the low-power receiver 1352. Also, the low-power receiver 1352 may be switched between an inactive state and an active state, e.g., according to a DRX cycle, see ¶ 0076). 
Regarding claim 25, JIA discloses the wake-up component comprises a processor, a field-programmable gate array (FPGA), or an application-specific integrated circuit (ASIC) (the “unit/module” herein may be an ASIC, a processor and a memory that execute one or more software programs or firmware programs, an integrated logic circuit, and/or another component that can provide the foregoing function, see ¶ 0208). 
Regarding claim 26, MAZLOUM discloses an apparatus for wireless communications at a user equipment (UE 101, see figure 8), comprising: 
a radio frequency component for receiving one or more signals from a base station, the radio frequency component configured to receive a non-coherent signal from the base station when the user equipment operates in a lower power mode (the UE 101 receives one or more signals form BS 112, see figure 8); 
a device for identifying an indication in the non-coherent signal that the user equipment is to transition from operating in the lower power mode to operating in a higher power mode, the wake-up component for activating the portion of the user equipment at least in part on identifying the indication (the UE receives wake-up signal from BS 112 and transition to active state, see figure 8). 
MAZLOUM fails to explicitly disclose that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals. 
In the same field of endeavor, DOU discloses that the user equipment transmitting a control message indicating a capability of the user equipment to receive non-coherent signals (see step S501, figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claim invention to incorporate DOU’s of reporting the user equipment’s capability to the base station in the network/system taught by MAZLOUM for  the capability indication information indicating whether the terminal supports the non-coherent joint transmission (NCJT), so that the base station can accurately know whether the terminal supports the NCJT, and then select an appropriate transmission mode to send appropriate DCI. In this way, transmission of useless information caused by unclear information can be avoided, thereby improving system efficiency, and facilitating normal running of the NCJT.
The combination of MAZLOUM-DOU fails to explicitly disclose identifying, with a wake-up component associated with a first power source of the user equipment that is isolated from a second power source associated with a baseband component, an indication to transition from operating in the lower power mode to a higher power mode of operation, wherein the indication to transition from the lower power mode is based at least in part on receiving the non-coherent signal and activating, with the wake-up component, the  base component.  
In the same field of endeavor, JIA discloses that a STA includes a main transceiver (MR) and a wake-up receiver (WUR). Optionally, the STA may further include a processor and a memory that are not shown in FIG. 2. The processor is connected to the MR and the WUR, and the memory is connected to the processor. When the STA is not in a sleep state, the MR may perform any required communication with a transceiver of an AP. That is, the MR is constructed to support all possible communication manners between the MR and the AP when the STA is not in the sleep state…Optionally, the MR may include a medium access controller, a baseband chip, a radio frequency (RF) module, a power amplifier, and an antenna. However, when the STA starts a sleep (a sleep trigger condition may be, for example, that no data that needs to be received is detected for preset duration, or that the STA learns, through communication with the AP, that the STA may enter the sleep state for a period of time, and the trigger condition may be not limited thereto), the MR is in the sleep state but the WUR is in a working state (see ¶ 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement JIA’s teaching in the wireless device taught by the combination of MAZLOUM-DOU in order to enhance overall power consumption of the user equipment. 

Regarding claim 27, MAZLOUM discloses the wake-up component is associated with a first power source of the user equipment that is isolated from a second power source associated with the baseband component (FIG. 6 illustrates details with respect to the interface 1011 of the terminal 101. In particular, FIG. 6 illustrates aspects with respect to a main receiver 1351 and a low-power receiver 1352. In FIG. 6, the main receiver 1351 and the low-power receiver 1352 are implemented as separate entities. For example, they may be implemented on different chips. For example, they may be implemented in different housings. For example, they may not share a common power supply, see 0075). 

Regarding claim 29, DOU discloses the control message is transmitted as part of a configuration message (see steps S501-S503, figure 5 and ¶ 0149).
Regarding claim 30, JIA discloses the wake-up component comprises a processor, a field-programmable gate array (FPGA), or an application-specific integrated circuit (ASIC) (the “unit/module” herein may be an ASIC, a processor and a memory that execute one or more software programs or firmware programs, an integrated logic circuit, and/or another component that can provide the foregoing function, see ¶ 0208).

Allowable Subject Matter
Claims 4-8, 20, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-19, 21-27, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412